Name: Council Regulation (EEC) No 1723/91 of 13 June 1991 fixing the monthly increases in the target price, the intervention price and the intervention buying-in price for rape seed and sunflower seed for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162 / 33 COUNCIL REGULATION (EEC) No 1723 / 91 of 13 June 1991 fixing the monthly increases in the target price, the intervention price and the intervention buying-in price for rape seed and sunflower seed for the 1991 /92 marketing year intervention buying-in price for rapeseed shall be ECU 0,278 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table given in the Annex . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1720 / 91 ( 2 ), and in particular Article 25 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , pursuant to Article 25 of Regulation No 136 /66/EEC, the amount by which the target price , the intervention price and the intervention buying-in price for rape seed and sunflower seed are to be increased monthly should be fixed for the 1991 / 92 marketing year and the number of months during which those increases are to be applied should be laid down; Whereas those increases , which are to be equal for each month, must be fixed taking account of the average storage costs and interest recorded in the Community , Article 2 1 . For the 1991 / 92 marketing year , the monthly increases in the target price , the intervention price and the intervention buying-in price for sunflower seed shall be ECU 0,331 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied in accordance with the table given in the Annex. HAS ADOPTED THIS REGULATION: Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply:  from 1 July 1991 for rape seed ,  from 1 August 1991 for sunflower seed . Article 1 1 . For the 1991 / 92 marketing year , the monthly increases in the target price , the intervention price and the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg , 13 June 1991 . For the Council The President A. BODRY ( l ) OJ No 172 , 30. 9 . 1966 , p . 3025/ 66. ( 2 ) See page 27 of this Official Journal . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 38 . No L 162 / 34 Official Journal of the European Communities 26 . 6 . 91 ANNEX (ECU/100 kg net) Month July 1991 August 1991 September 1991 October 1991 November 1991 December 1991 January 1992 February 1992 March 1992 April 1992 May 1992 June 1992Product Rape seed  monthly increase 0 0 0 0 0,278 0,556 0,834 1,112 1,390 1,668 1,946 1,946 (*) Sunflower seed  monthly increase 0 0 0 0,331 0,662 0,993 1,324 1,655 1,986 2,317 2,317 ( ») (') Applicable only to target price (Regulation No 724/ 67 /EEC, OJ No 252, 19 . 10 . 1967, p. 10).